Name: Commission Regulation (EEC) No 2024/90 of 16 July 1990 amending Regulation (EEC) No 2750/86 in respect of aid for the marketing of sugar produced in the French overseas departments
 Type: Regulation
 Subject Matter: overseas countries and territories;  beverages and sugar;  food technology;  accounting;  agricultural policy
 Date Published: nan

 Avis juridique important|31990R2024Commission Regulation (EEC) No 2024/90 of 16 July 1990 amending Regulation (EEC) No 2750/86 in respect of aid for the marketing of sugar produced in the French overseas departments Official Journal L 184 , 17/07/1990 P. 0010 - 0011 Finnish special edition: Chapter 3 Volume 33 P. 0057 Swedish special edition: Chapter 3 Volume 33 P. 0057 *****COMMISSION REGULATION (EEC) No 2024/90 of 16 July 1990 amending Regulation (EEC) No 2750/86 in respect of aid for the marketing of sugar produced in the French overseas departments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 1069/89 (2), and in particular Article 9 (6) thereof, Whereas Council Regulation (EEC) No 2225/86 of 15 July 1986 laying down measures for the marketing of sugar produced in the French overseas departments and for the equalization of the price conditions with preferential raw sugar (3) provides in particular for the grant of a flat-rate amount of Community aid for marketing to producers of sugar produced in the French overseas departments and delivered to European ports in the Community; whereas that aid comprises two components, one representing transport costs from the exfactory stage to the fob stage and the other representing the costs of sea transport from the fob stage in the French overseas departments to the cif ship's hold stage in European ports in the Community; Whereas Commission Regulation (EEC) No 2750/86 (4), as amended by Regulation (EEC) No 437/87 (5), makes provision for payment in advance only after the raw sugar produced in the French overseas departments has actually arrived at European ports in the Community; Whereas, as the producers of such sugar do not have major storage facilities in their factories, all sugar intended to be marketed to Community refineries has to be stocked after production in port silos; whereas, accordingly, those producers have to bear at an early stage the cost of transport from the factory to the port of loading; whereas in recent years the interval following that early payment has increased with the duration of storage in port silos owing to the irregular frequency of consignments, which has resulted in an increasingly greater burden on those producers; whereas provision should accordingly be made for granting an advance on the definitive payment of the aid equal to the fob component of that aid; whereas the grant of that advance should be made subject to the lodging by the applicant of a corresponding security and the other conditions required for the grant of that advance should be laid down including in particular the quantities of sugar in question; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph 3 is hereby added to Article 1 of Regulation (EEC) No 2750/86: '3. Without prejudice to paragraph 2 and on application by the producer(s) of the raw sugar concerned, an initial payment in advance equal to the component of the aid referred to in point (a) of the first paragraph of Article 2 of Regulation (EEC) No 2225/86 may also be made. This initial payment in advance shall constitute an instalment on the payment in advance provided for in paragraph 2. The advance referred to in the frist subparagraph shall be calculated on the basis of the weights recorded in the silo of the port of loading by the competent French authorities or the persons acting under their supervision, converted into white sugar according to a standard yield of 96 %. Applications as referred to in the frist subsparagraph must be accompanied by the lodging of a security corresponding to the amount of the advance applied for. That security shall be released in respect of quantities for which the definitive payment of the total aid referred to in points (a) and (b) of the first paragraph of Article 2 of Regulation (EEC) No 2225/86 is made under the conditions laid down in paragraph 1. At the applicant's discretion, the security shall be in cash or in the form of a guarantee given by an establishment meeting the criteria laid down by France. That part of the security or the security which is not released shall be forfeit in respect of the quantity of sugar for which the corresponding obligations have not been met.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 114, 27. 4. 1989, p. 1. (3) OJ No L 194, 17. 7. 1986, p. 7. (4) OJ No L 253, 5. 9. 1986, p. 8. (5) OJ No L 43, 13. 2. 1987, p. 21.